 Case 3:20-cr-30100-SMY Document 41 Filed 06/21/21 Page 1 of 2 Page ID #55




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                ) Case No.: 3:20-cr-30100 SMY
                                                  )
PHILIP REIS,                                      )
                                                  )
           Defendants.                            )

                                    MOTION TO TRAVEL

       COMES NOW Defendant, Philip Reis, by and through counsel, and hereby moves this

Court, pursuant to 18 U.S.C. § 3145(a)(2), to permit him to travel out of district for the purposes

identified below. In support of this motion, Defendant states as follows:

       1. Defendant is charged with a single count of Attempted Enticement of a Minor.

       2. On July 1, 2020, this Court admitted Defendant to bail on a combination of conditions

           of release, [Doc. Text #13], determining that the conditions imposed would

           reasonably assure both his appearance at trial and the safety of the community.

       3. Condition (f) is among the conditions imposed by this Court. Condition (f) prohibits

           Defendant from traveling outside the Southern District of Illinois and Eastern District

           of Missouri. Defendant wishes to travel to Litchfield, Illinois to meet with counsel on

           an unrelated matter.

       4. If permitted to do so, Defendant would be driven by his son to Litchfield on June 28,

           2021. While in Litchfield, Defendant would meet with his attorney, Bradley Bauer,

           at his office located at 703 W. Union Ave, Suite 3, Litchfield, Illinois 62056. He




                                                 1
 Case 3:20-cr-30100-SMY Document 41 Filed 06/21/21 Page 2 of 2 Page ID #56




           would return home immediately following his appointment and anticipates the entire

           trip should take no more than six hours.

       5. Defendant will provide any additional information requested by the Pretrial Services

           Office.

       6. To date, Defendant has complied with all conditions of bond.

       7. Defendant has given no reason to this Court or any individual to presume that his

           travel will present either a meaningful risk of flight or a danger to the community.

       8. Defendant, through counsel, has discussed this matter with assistant United States

           attorney, Alexandria Burns. Ms. Burns has no objection to Defendant’s request.

       9. Defendant, through counsel, has also discussed this matter with Pretrial Services

           Officer, Brenda Tate. Ms. Tate has no objection to Defendant’s request.

       WHEREFORE, Defendant respectfully requests this Honorable Court permit him to

travel outside of the district for the purposes identified above.



                                               Respectfully Submitted,

                                               ROSENBLUM, SCHWARTZ & FRY, PC

                                       By:     /S/ Marc Johnson__________
                                               MARC JOHNSON, 58065MO
                                               Attorney for Defendant
                                               120 S. Central Avenue, Suite 130
                                               St. Louis, Missouri 63105
                                               (314)862-4332

                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 21, 2021, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ms.
Alexandria Burns, assistant United States attorney.



                                                  2
